     Case 2:18-cr-00422-SMB Document 1082 Filed 10/29/20 Page 1 of 3



 1   MICHAEL BAILEY
     United States Attorney
 2   District of Arizona
 3   KEVIN M. RAPP (Ariz. Bar No. 014249, kevin.rapp@usdoj.gov)
     MARGARET PERLMETER (Ariz. Bar No. 024805, margaret.perlmeter@usdoj.gov)
 4   PETER S. KOZINETS (Ariz. Bar No. 019856, peter.kozinets@usdoj.gov)
     ANDREW C. STONE (Ariz. Bar No. 026543, andrew.stone@usdoj.gov)
 5   Assistant U.S. Attorneys
     40 N. Central Avenue, Suite 1800
 6   Phoenix, Arizona 85004-4408
     Telephone (602) 514-7500
 7
     DAN G. BOYLE (N.Y. Bar No. 5216825, daniel.boyle2@usdoj.gov)
 8   Special Assistant U.S. Attorney
     312 N. Spring Street, Suite 1400
 9   Los Angeles, CA 90012
     Telephone (213) 894-2426
10
     BRIAN C. RABBITT
11   Assistant Attorney General
     Criminal Division, U.S. Department of Justice
12
     REGINALD E. JONES (Miss. Bar No. 102806, reginald.jones4@usdoj.gov)
13   Senior Trial Attorney, U.S. Department of Justice
     Child Exploitation and Obscenity Section
14   950 Pennsylvania Ave N.W., Room 2116
     Washington, D.C. 20530
15   Telephone (202) 616-2807
     Attorneys for Plaintiff
16
                         IN THE UNITED STATES DISTRICT COURT
17
                                  FOR THE DISTRICT OF ARIZONA
18
19   United States of America,                              No. CR-18-422-PHX-SMB
20                           Plaintiff,
                                                               NOTICE OF
21            vs.                                       SUBSTITUTION OF COUNSEL
22
     Michael Lacey et al.,
23
                             Defendants.
24
25         NOTICE is hereby given, in accordance with Local Rule 83.3(a) of the Rules of
26   Practice for the United States District Court for the District of Arizona, that Special
27   Assistant United States Attorney Daniel Boyle is substituted as counsel in place of Special
28   Assistant United States Attorney John Kucera as an attorney for the United States in the
     Case 2:18-cr-00422-SMB Document 1082 Filed 10/29/20 Page 2 of 3




 1   above-captioned matter.
 2         Respectfully submitted this 29th day of October, 2020.
 3                                                   MICHAEL BAILEY
                                                     United States Attorney
 4                                                   District of Arizona
 5
                                                      s/ Daniel Boyle
 6                                                   DANIEL BOYLE
                                                     Special Assistant U.S. Attorney
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -2 -
     Case 2:18-cr-00422-SMB Document 1082 Filed 10/29/20 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on October 29, 2020, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 4   Notice of Electronic Filing to the CM/ECF registrants who have entered their appearance
 5   as counsel of record.
 6
     s/ Joy Faraj           .
 7
     Joy Faraj
 8   U.S. Attorney’s Office
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -3 -
